Citation Nr: 1809218	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to June 3, 2013 for the grant of entitlement to individual unemployability (TDIU) benefits, to include consideration of TDIU on an extraschedular basis.

2.  Entitlement to an effective date prior to June 3, 2013 for the grant of entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	John Berry, Esquire


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to June 1995.

These matters come before the Veterans' Board of Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

These matters were last before the Board in February 2017, at which time they were remanded for additional development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to June 3, 2013, the Veteran did not have two or more disabilities, the combined rating of which was 70 percent or more, or one disability rated at 60 percent or more.

2.  The criteria for schedular TDIU have not been met prior to June 3, 2013.

3.  The evidence of record does not show that the impairment caused by the Veteran's service-connected disabilities warrants an effective date prior to June 3, 2013, based on extraschedular consideration.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to June 3, 2013, for the assignment of a TDIU on a schedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).

2.  The criteria for an effective date prior to June 3, 2013, for the assignment of a TDIU on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16 (2017).

3.  The criteria for an effective date prior to June 3, 2013 for the award of basic eligibility for Dependents' Educational Assistance benefits have not been met.  38 U.S.C. § 3500, 3501, 3510 (2012); 38 C.F.R. § 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326 (2017).

Duty to Notify

VA's duty to notify was satisfied by a May 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  The Veteran was afforded a VA examination in June 2013 and the matter of extraschedular TDIU was referred to the Chief Benefits Director or Director, Compensation and Pension Service for extraschedular consideration in March 2017.

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Schedular TDIU Earlier Effective Date Law and Analysis

The Veteran maintains that he is entitled to an earlier effective date for the grant of TDIU.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Therefore, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

VA received the Veteran's claim for TDIU on April 5, 2013.  The Veteran reported that he last worked in November 2001, but left his job due to his back pain, memory, knee and arm pain disabilities.  In a signed attachment to his claim form, the Veteran stated that all dates on the claim form "are a good guess at best."  In May 2014 the RO granted TDIU with an effective date of June 3, 2013.  

The Board notes that there is conflicting evidence regarding the Veteran's ability to work.  

A February 2003 VA smoking cessation consult notes that it was unlikely the Veteran would attend nicotine cessation classes "due to his work schedule".

In a February 2003 VA urgent care note, the Veteran reported falling at work on his right elbow and, as such, was "unable to work due to the pain."  The Veteran was given a work release for roughly 10 days.

An October 2003 VA Physical Therapy Consult notes the Veteran "does not work".  

In a December 2003 VA Primary Care Clinic Note, the Veteran reported that he was employed as a welder.

The Veteran was afforded a VA mental disorders examination in December 2003.  It was noted that the Veteran reported that after he was discharged from the military he worked with his brother as an electrician until the company went out of business, and then worked for his brother as an electrician again until he was "phased out of his job".  The Veteran then reported that he worked for ConAgra for two years but left "as he was involved in many aggressive verbal altercations".  The Veteran then stated that he worked for Swift for one year, and did not state the reason why that job ended.  The Veteran reported that he had not been able to work for one year due to back problems and a problem with his arm.  The examiner noted that "[i]t does appear that the veteran's chronic alcohol use has led to a pattern of behavior, for which it has made it difficult for [the Veteran] to maintain employment.  It does appear that he does exhibit a feature of antisocial personality disorder, for which he has an impulsivity or failure to plan ahead with regard to work, and that he lacks remorse or being indifferent to the hurt or mistreatment of others."  The examiner further noted that the Veteran "seemed to take pride in being mean" to coworkers at ConAgra which resulted in that job ending.  Narcissism and antisocial features were noted.  The examiner also noted that "[t]here is no relationship between his prior adjustment disorder and his current mental functioning of the Narcissistic and Anti-Social features and Alcohol Dependence".  Finally, the examiner concluded that "[i]t is his chronic alcoholism, and personality features, which are contributing to his current difficulties in maintaining employment."

The Veteran was afforded a VA spine examination in December 2003.  The Veteran reported that his low back had been hurting for a few years, but no specific timeline could be elicited from the Veteran.  Upon examination, it was noted that the Veteran had a "very good range of motion" and that the examination "does not seem to cause him much discomfort at all."  A diagnosis of chronic lumbosacral strain was noted.

A June 2004 VA treatment record notes the Veteran reported being an unemployed welder and "had an on the job injury" which he did not report.

The Veteran was afforded a VA general medical examination in June 2004 and stated that he "was not feeling very well" at the time of the prior VA examinations.  The Veteran stated that his back had been in constant pain for 10 years.  The Veteran stated that he last worked in January 2003.  It was noted that the Veteran has "marked functional impairment secondary to his back and knees because of pain" which is made worse by repetitive use.  The examiner stated that the "neck and back findings would certainly preclude him from doing anything physical" and that his depression "could easily play into any employment issues."

An April 2005 VA treatment record notes the Veteran reported an "unusually severe flare of low back pain radiating to both buttocks and thighs in a pattern that 'wraps' around lateral to anterior thighs sparing medial aspects."  

In a November 26, 2008 VA primary care clinic note, the Veteran reported working as an electrician in Bellevue.

A March 23, 2010 VA treatment record notes the Veteran came to the emergency room reporting substernal, sharp, stabbing chest pain.  It was noted that the Veteran was "quite active as a construction worker and does not have regular chest pain with exertion."

A June 2010 VA treatment record notes the Veteran reported constant pain in his right shoulder down to his bicep, though no reports of radiatiing.  The Veteran described the pain as being like a "Charlie horse" in the bicep and dull pain in his neck and shoulder.  The Veteran stated this had been persistent for three weeks.

In a November 2010 VA primary care clinic note, the Veteran reported that his low back pain does not affect his activities of daily life and stated that he does not require analgesics.  Right sided neck pain with intermittent numbness and tingling was noted.

The Veteran was afforded a VA audiological examination in February 2011, at which time the Veteran reported that he had not been employed since 2000.

A September 2011 VA psychology consult notes the Veteran reported that "he has not worked since 2002".

The Veteran was afforded a VA thoracolumbar spine examination in July 2012.  The Veteran reported he worked for ConAgra in 2000 and that he "can't take it."  The Veteran reported that before ConAgra he went to school for underwater support operations.  The Veteran reported having no other jobs.  The examiner noted that the Veteran's thoracolumbar disability impacts the Veteran's ability to work in "when his back hurts his attitude changes."  

The Veteran was afforded a VA cervical spine examination in July 2012.  The examiner stated that the Veteran's cervical spine disability did not affect the Veteran's ability to work.

A December 2012 VA internal medicine admission evaluation notes that the Veteran reported that three days prior he "came home from work" before developing epigastric symptoms.

In a May 2013VA emergency department note, the Veteran reported having pain and burning after left knee arthroscopy in April.  The Veteran stated that he "has been going to work."

The Veteran was afforded a VA general medical examination on June 3, 2013, in which the veteran stated that he had not worked since 2001 due to his back and knees.  The examiner noted that, upon examination, "[i]t is very likely" that the Veteran's back, neck, and radiculopathy "would not allow him to perform any physical or sedentary employment", noting that his neck and back discomfort are "moderately severe."  

In an October 2013 VA emergency department note, the Veteran reported drinking 18 to 24 Bud Lights "since he got off work at 1700".

The Veteran was afforded a VA mental disorders examination in March 2014 in which he stated that he has not worked since 2001.

In a May 2017 statement in support of claim, the Veteran denied ever having worked construction "a day in his life," and asserted the record to be in error.  

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has carefully reviewed the evidence of record and finds that the weight of the evidence does not establish that the Veteran was unable to secure a job prior to June 3, 2013.  The Veteran has not provided consistent information with regards to the date of his last employment.  The Board notes that at numerous compensation and pension examinations, he insists that he has not worked since sometime around 2000 to 2002.  However, as discussed above, the Board further notes that the Veteran provided numerous contemporaneous statements regarding then current employment in November 2008, March 2010, December 2012, May 2013, and October 2013.  In light of these statements endorsing employment, the Board finds that the Veteran's statements that he has not worked since 2000 to 2001 are not credible.  As such, the Board finds that the Veteran has not shown that he was unable to secure or follow substantially gainful employment before June 3, 2013.

Prior to June 3, 2013, the Veteran was service connected for radiculopathy of the right upper extremity at 20 percent, degenerative disc disease of the cervical spine at 10 percent, degenerative disc disease of the lumbar spine at 20 percent, tinnitus at 10 percent, and right ear hearing loss at 0 percent, for a combined disability rating of 50 percent.  

Here, the Board finds that the Veteran had two or more disabilities with one rated at forty percent beginning June 3, 2013, and has not shown that he was unable to secure or follow substantially gainful employment before that date.  As such, the threshold requirements of schedular TDIU are not met prior to June 3, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Extraschedular TDIU Law and Analysis

However, where the percentage requirements are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Id.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, this matter was referred to the Chief Benefits Director or Director, Compensation and Pension Service for extraschedular consideration in March 2017.  In May 2017, the Director of Compensation and Pension Benefits found that a TDIU on an extraschedular basis is denied.  The Director concluded that the evidence of record shows that prior to June 3, 2013, the cervical and lumbar spine disabilities manifested no more than moderate loss of motion with pain and that the right upper extremity radiculopathy was consistent with mild incomplete paralysis with sensory deficits.  The Director conceded that these disabilities resulted in some functional loss, but were not so debilitating as to render the veteran unemployable prior to June 3, 2013.  The Director acknowledged that the record contains an assessment from a VA examiner in June 2004 concluding the Veteran was unemployable due to his low back and cervical spine disabilities, but concluded this was outweighed by VAOPRs from March 2010 which showed the veteran to be working in construction.  Additionally, the Director noted that in November 2010, the low back disability was found not to affect activities of daily living, that a VA examination from July 2011 showed no limitations with standing or walking, and that a VA examiner in July 2012 concluded that the cervical spine disability did not affect the veteran's ability to work.

Given a review of the complete evidence of record, the Board agrees with the determination of the Director of Compensation and Pension Service, and finds that the weight of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment before June 3, 2013.  As discussed above, the Board further notes that the Veteran provided numerous contemporaneous statements regarding then current employment in November 2008, March 2010, December 2012, May 2013, and October 2013.  In light of these statements endorsing employment, the Board finds that the Veteran's statements that he has not worked since 2000 to 2001 are not credible.  As such, the Board finds that the Veteran has not shown that he was unable to secure or follow substantially gainful employment before June 3, 2013.  Accordingly, the Board finds that the evidence of record does not warrant an earlier effective date for a TDIU on an extraschedular basis.

As the preponderance of the evidence is against finding that the Veteran is entitled to a TDIU prior to June 3, 2013, neither schedular nor extraschedular, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dependents' Educational Assistance Benefits Law and Analysis

Dependents' Educational Assistance benefits may be paid to dependents of a veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C. §§ 3500, 3501, 3510 (2012); 38 C.F.R. § 3.807 (a), 21.3021 (2017).  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341. 

In the instant case, the effective date for the award of Dependents' Educational Assistance benefits is June 3, 2013, the same date as the award of TDIU.  As discussed above, the Board finds that the Veteran is not entitled to an earlier effective date for the award of TDIU.  Dependents' Educational Assistance benefits may not be awarded prior to the effective date of an award of a permanent and total disability rating.  Therefore, the Veteran is not entitled to an effective date earlier than June 3, 2013 for entitlement to Dependents' Educational Assistance benefits. 38 U.S.C. §§ 3501, 3510.  As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date prior to June 3, 2013 for the grant of entitlement to TDIU benefits, to include consideration of TDIU on an extraschedular basis, is denied.

Entitlement to an effective date prior to June 3, 2013 for the grant of entitlement to Dependents' Educational Assistance is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


